                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

DONALD IRWIN,

              Plaintiff,

v.                                                        Case No.: 2:18-cv-1628
                                                          JUDGE GEORGE C. SMITH
                                                          Magistrate Judge Jolson
COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.

                                           ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on September 3, 2019, recommending that the Court overrule Plaintiff’s

Statement of Errors and enter judgment in favor of Defendant, the Commissioner of Social

Security. (Doc. 13). The time for filing objections to the Report and Recommendation has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS AND AFFIRMS the Report and Recommendation. Plaintiff’s Statement of

Errors is hereby OVERRULED.

       The Clerk shall remove Document 13 from the Court’s pending motions list and enter

final judgment in favor of Defendant, the Commissioner of Social Security.

              IT IS SO ORDERED.


                                                   /s/ George C. Smith
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT
